DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 12-20 are pending.
Claim 20 is withdrawn from consideration as directed to a non-elected invention.
Claims 1-9 and 12-19 are presented for examination and rejected as set forth below.

Response to Amendment
Applicants amendments, specifically cancelling each of Claims 10 and 11, correcting the potential spelling issues identified in Claims 14 and 16, and amending Claim 17, have addressed the objections to Claims 14 and 16, the rejections of Claims 10, 11, and 17 under 35 U.S.C. 112(b) as being indefinite, and the rejection of Claims 10 and 11 as failing to further limit the subject matter of the claims from which they depend under 35 U.S.C. 112(d).
These objections and rejections are therefore WITHDRAWN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Ghalili (U.S. PGPub. 2018/0021247).
Applicants’ claims are directed to compositions that combine defined concentrations of cannabis sativa oil (“about 1-90%”) and a topical analgesic (“about 6% to about 20%”).  The examiner notes that per applicants’ own specification, the claim term “about” denotes an amount “±10% from the indicated values in the range.”  (Specification, page 8).  Dependent Claim 2 specifies that the cannabis sativa oil is cannabis sativa seed oil.   Dependent Claims 5 and 15 specify that the “analgesic” is addressed by the inclusion of either trolamine salicylate or menthol.  Claim 3 further incorporates into the composition of Claim 1 each of an “antioxidant,” and a “colorant,” which dependent claims 4 and 9 specify is to be each of tocopheryl acetate or FD&C Green No. 5.  Claim 6 adds to the composition of Claim 5 a pH adjuster, which Claim 7 specifies is to include sodium hydroxide, and a preservative, which claim 8 limits to a combination including each of phenoxyethanol and caprylyl glycol.  As set forth above, Claims 10 and 11 specify that the amount of analgesic is sufficient to relieve pain from a variety of 
Ghalili describes compositions including any of a variety of cannabinoids in a suitable carrier.  (Abs.).  Ghalili indicates that these compositions are useful for improving conditioning of the skin, reducing the effects of skin aging, or for the treatment or prevention of skin disorders.  [0006].  Creams (instant claim 12), gels (instant Claim 18), and sunscreens are described by Ghalili as advantageous physical forms of the compositions described.  (see., e.g., [0080-84]).  Ghalili indicates that these compositions more advantageously contain hemp oil, which in specific embodiments of Ghalili is described as the cannabis sativa seed oil of the instant claims, as well as any of thickening agents, antibiotics, antiseptics, antifungals, antibacterials, analgesics or antiviral agents, humectants, cationic, ionic, and non-ionic surfactants, moisturizers, antiaging and antiwrinkle agents, and vitamins, among others, and may contain a UV absorbing agent in amounts of between about 0.1-5% by weight of the composition.  [0014-15; 0057].  Given the prevailing understanding of the function of the claim term “about” as generally referring to values falling within ±10% from the indicated values, In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  This conclusion is, of course, further bolstered by the well-established understanding that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A particular UV agent is the trolamine salicylate of Claims 5 and 14.  While recited as a UV agent, applicants are reminded that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).  Because Ghalili describes incorporating trolamine salicylate in concentrations overlapping or merely close to those of the instant claims, the limitations of Claims 1, 5, and 14 have been addressed.  Furthermore, even if the ranges fail to overlap or are insufficiently close to render them obvious, by virtue of the trolamine salicylate being described as a UV screening agent, a person of ordinary skill in the art would reasonably See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  In addition, cannabis sativa seed oil is described as the carrier for delivery of a composition which only requires a combination of a cannabinoid, hydroxyl acid, and carrier, with the cannabinoid defined as representing between 0.1-30% of the composition [0008], and the hydroxyl acids between 0.1-10% by weight of the composition.  [0041].  This implies that the concentration of cannabis sativa seed oil carrier component may be as high as 99.2%, or about 60% when just the three essential components of the composition are taken into consideration.  “A prima facie case of obviousness typically exists when the ranges of a claimed In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
The specific combination of features claimed is disclosed t by the reference but such “picking and choosing” among several composition components does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of the claimed concentrations of cannabis sativa seed oil, analgesics, antioxidants, colorants, trolamine salicylate, and tocopheryl acetate in a paraben-free cream, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of cannabis sativa seed oil, analgesics, antioxidants, colorants, trolamine 

Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalili as applied to Claims 1-5 and 10-13 above, and further in view of Schmuckner-Castner (2005/0158268), Perruna (U.S. PGPub. 2011/0274636)and Shibuya (U.S. PGPub. 2015/0342854).
In addition to the above, specific embodiments of creams according to the teachings of Ghalili indicate that each of water (claim 16), aloe barbadensis leaf juice (claim 16), glycerin (claim 16), stearic acid (claim 14), butylene glycol (claim 14), carbomer (Claim 16), cannabis sativa seed oil (claim 2, 14), caprylic/capric triglycerides (claim 14), allantoin (claim 14), camellia sinensis leaf extract (claim 16), tocopheryl acetate (claim 14), phenoxyethanol (claim 14), and ethylhexylglycerin (claim 14) may be incorporated in undefined amounts into topically applicable cosmetic creams, in the absence of unexpected results associated with such quantities rendering the instantly claimed amounts obvious permutations of the prior art.  [0078-84].  See Aller, supra.
Schmuckner-Castner adds to the understanding concerning topical cosmetic formulation ingredients.  Nonionic surfactants, such as those that Ghalili specifies can be included in the topical compositions therein described, are identified by Schmuckner-Castner as including each of the stearic acid, glyceryl stearate, and PEG-100 stearate of instant claim 14.  [0051].  Schmuckner-Castner indicates that skin conditioning agents, which Ghalili indicates may be incorporated into such topical cosmetic compositions, include the dimethicone of instant Claim 14.  [0061; 0063].  Additional oily materials or conditioning agents include the sunflower oil and 
Shibuya also describes topical antiaging dermal compositions.  (Abs.).  Shibuya indicates that the arnica montana flower extracts of instant Claim 16 is known to be useful as skin-improving [0059], astringent [0072], and anti-inflammatory properties.  [0096].  Additional components known to be useful as skin improving agents when topically applied include each of the boswellia carterii [0061], and Ilex paraguariensis [0064], of instant Claim 16.  Additional astringent agents include each of the Melissa officinalis and calendula officinalis of Claim 16.  [0072].  Isopropyl alcohol of Claim 16 is identified as a keratin-softening agent, [0075], as well as an emollient [0076].  .  Known cosmetic emollients include each of the isodexahecane, caprylyl glycol, and cetostearyl alcohol of instant Claim 14.  [0076].  The sorbitan oleate of Claim 14 is identified as an additional surfactant includable per the teachings of Ghalili.  [0078].  Each of the camphor and menthol of Claim 16 are identified as perfuming agents.  [0081].  Hexylene glycol of Claim 14 is identified as an antiseptic/antibacterial includable in such topical 
As such, the skilled artisan at the time of the instant invention would recognize that each and every one of the elements recited by the instant claims was, at the time the instant application was filed, known to be usefully employed as a component of topical skincare compositions, in either cream or gel form, useful for improving the condition of skin onto which the compositions are applied.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Here, The Ghalili reference makes expansive reference to any of a variety of additional components which may be suitably incorporated into the topical skincare compositions described.  Each of the Schmucker-Castner, Perruna, and Shibuya, references serve to establish that each of the elements recited by the instant claims either fits into one or more of the expansive categories of additional components Ghalili invites including, or was independently understood to serve as additional skin condition improving components.  Recall that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of topical skin condition improving ingredients such as are set forth in the instant claims from within the disclosure of the prior art, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Concerning any specific concentrations of elements recited by the claims and whether such concentrations are explicitly taught by the art relied upon, applicants are reminded that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
Applicants argue that the claims as amended distinguish the concentrations of analgesics such as trolamine salicylate included in the topical skin moisturizing compositions.  As set forth above, this is inaccurate, as the concentrations of trolamine salicylate described by the art appear to continue to overlap those of the instant claims, or if any daylight is to be found between the concentrations taught and those claimed, a person of ordinary skill in the art would reasonably have expected that the amounts of trolamine salicylate are result-effective variables that provides beneficial UV screening properties to the topical skin moisturizers described.
Applicants’ arguments that as analgesics and UV screening agents are listed among a variety of other alternative components there is nothing of Ghalili to direct the skilled artisan to select trolamine salicylate from among the alternatives listed.  We note that “picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.”  In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972).  It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Here, Ghalili teaches each of analgesics and UV screening agents are beneficially incorporated into the topical skincare compositions broadly described, and establishes that the instantly claimed trolamine salicylate may be selected for incorporation into the same.  Establishing a prima facie case of obviousness to shift to the applicants the burden of establishing some secondary indicia of nonobviousness requires nothing more.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613